Appea;sby the defendant from two judgments of the Supreme Court, Kings County (Goldstein, J.), both rendered January 22, 1985, convicting him of attempted criminal possession of a weapon in the third degree (two counts; one as to each indictment), upon his pleas of guilty, and imposing sentences. The appeals bring up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence.
Ordered that the judgments are affirmed.
*570The evidence adduced at the suppression hearing indicates that the stop of the vehicle in which the defendant was riding was reasonable since it was based upon the fact that it was being operated with one headlight in violation of Vehicle and Traffic Law § 375 (2) (a) (1) (see, People v McDaniel, 114 AD2d 471; People v Seruya, 113 AD2d 777, lv denied 66 NY2d 767; People v Sherman, 106 AD2d 416). There is no basis for concluding that the officers stopped the vehicle for the traffic violation merely as a pretext to investigate unrelated activity (cf., People v Llopis, 125 AD2d 416; People v Flanagan, 56 AD2d 658). Moreover, the one police officer’s use of a flashlight to peer into the rear of the vehicle, after he observed one of the passengers engage in some suspicious movements with his feet, was permissible and the court properly denied suppression of the shotgun he observed at that time (People v Hernandez, 125 AD2d 492, lv denied 69 NY2d 828; cf., People v Milaski, 62 NY2d 147). Mangano, J. P., Brown, Harwood and Balletta, JJ., concur.